Order entered October 8, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00194-CR

                          EDWARD LAMAR PORTER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F18-00712-T

                                          ORDER
       Before the Court is appellant’s October 3, 2019 motion to supplement the clerk’s record

and request for a new due date for appellant’s brief. In his motion, appellant represents he was

originally indicted under cause no. F18-75046-T. Subsequently, cause no. F18-75046-T was

dismissed and appellant was re-indicted under the present cause number. Appellant represents

that although the trial court adopted the proceedings under cause no. F18-75046-T to include

within cause no. F18-00712-T, none of the proceedings in cause no. F18-75046-T appear in the

appellate record. Appellant also represents that the reporter’s record contains references to

pretrial proceedings that may have occurred in cause no. F18-75046-T and are not included in

the reporter’s record for this appeal. We GRANT the motion.
         We ORDER the Dallas County District Clerk to file, within THIRTY DAYS of the date

of this order, a supplemental clerk’s record containing all documents filed in cause no. F18-

75046-T.

         We ORDER Official Court Reporter Vearneas W. Faggett to file, within THIRTY

DAYS of the date of this order, either a supplemental reporter’s record containing all

proceedings reported in cause no. F18-75046-T or else a letter verifying that there were no

reported proceedings n cause no. F18-75046-T.

         We EXTEND the time to file appellant’s brief until SIXTY DAYS from the date of this

order.

         We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to Felicia Pitre, Dallas County District Clerk; Vearneas W. Faggett, official court

reporter, 283rd Judicial District Court; and to counsel for the parties.


                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE